                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: 2/6/2020

              -against-
                                                                      20 Cr. 65 (AT)

Ramon Antonio Mendez-Ureña,                                             ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        It is hereby ORDERED that the trial scheduled for June 10, 2020 is ADJOURNED to
July 8, 2020.

       SO ORDERED.

Dated: February 6, 2020
       New York, New York
